   UNITED STATES BANKRUPTCY COURT FOR THE MIDDLE DISTRICT OF ALABAMA

IN RE                            +
                                 +                Case No. 21-31265
Tamika Shanta Robinson           +
Debtor                           +

                         NOTICE OF APPEARANCE

     Comes now Larry Darby and gives notice to this Honorable Court
that he represents Vista Terrace Apartment Homes LLC, the current
landlord in this cause, and requests notice.

          Respectfully submitted,

                                            /s/   Larry Darby______
                                            Larry E. Darby
                                            Attorney for Creditor

Darby Law Firm, LLC
P.O. Box 3905
Montgomery, Alabama 36109
Tel 334.356.3593 Fax 334.356.6392
Bankruptcy@AlabamaEvictions.com



                         CERTIFICATE OF SERVICE

     I certify that the foregoing will be filed electronically
(CM/ECF) and will be served upon the following:



Michael Brock                               Sabrina McKinney, Trustee
P.O. Box 311167                             P.O. Box 173
Enterprise, AL 36331                        Montgomery, AL 36101




                                            /s/   Larry Darby______
                                            Larry E. Darby
